Citation Nr: 1515141	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to service connection for left ear hearing loss. 

3. Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967. 

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from April 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic file on the Virtual VA system to ensure a total review of the evidence. 


FINDINGS OF FACT

1. The Veteran does not have a current left ear hearing loss disability for VA purposes. 

2. The Veteran has experienced symptoms of right ear sensorineural hearing loss continuously since service.
 
3. The Veteran has experienced symptoms of tinnitus continuously since service.


CONCLUSIONS OF LAW


1. The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2. The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).
 
3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Notice should be provided before the initial unfavorable adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, notice was provided to the Veteran in January 2010, prior to the initial adjudication of the claim.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the January 2010 letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this instance, the claims file contains the Veteran's service treatment records, a private audiology examination report, and the Veteran's own assertions in support of his claim. 

In addition, the RO arranged for a VA audiology examination in November 2010 and February 2011 to assess the severity and etiology of the Veteran's hearing loss. The Board finds that the examination obtained in this case was more than adequate, as it provides findings relevant to determining service connection for hearing loss and tinnitus. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4).

Service Connection - Legal Criteria

A veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303. 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310(a).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).



Hearing Loss & Tinnitus 

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma/noise exposure.  He has consistently reported that he was exposed to loud noise (e.g., gun firing missions, large reciprocating helicopter engines, etc.) while serving as a helicopter crewman/mechanic in Korea and as a door gunner in the Republic of Vietnam, without the use of hearing protection. See, e.g., July 2010 Statement and January 2012 NOD).  He has also endorsed continuous hearing loss and tinnitus/ringing in the ears since service. 

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence is in equipoise as to his claims for service connection for right ear hearing loss and tinnitus and the claims will be granted.  The claim for left ear hearing loss, however, must be denied for the reasons and bases explained below. 

As an initial matter, the record establishes the presence of tinnitus and right ear hearing loss.  

With respect to tinnitus, the Board acknowledges that the Veteran is competent to state that he has had ringing in his ears and when the ringing began. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself); Falzone v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to the right ear, a November 2010 VA audiology examination and February 2011 private audiological evaluation shows right ear hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385.  Therefore, the Board finds that there is current hearing loss in the right ear.  

With respect to the left ear, neither the November 2010 VA examination, nor the February 2011 VA examination showed hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385.  Indeed, at the November 2010 examination, the left ear was normal until tested at the 3000 Hz level where it reaches 25 decibels and at the 4000 Hz level where it reaches 35 decibels.  Left ear Maryland CNC speech recognition score was 94%.  The VA examiner expressly noted that the Veteran's left ear hearing loss was not disabling per 38 C.F.R. § 3.385. 

Likewise, at the February 2011 private audiological examination the left ear was normal until tested at the 2000 Hz and 3000 Hz levels where it reached 25 decibels and then 30 decibels at the 4000 Hz level.  The private clinician diagnosed normal to mild sensorineural hearing loss in the left ear. 

While the Veteran's speech recognition threshold was lower at his private audiology evaluation (i.e., 80 percent versus 94 percent), that testing was not conducted using the Maryland CNC Test insofar as the CID W-22 word list was instead used.  38 C.F.R. § 3.385 specifically requires the Maryland CNC Test.  At the VA examination, the Veteran scored 94 percent in his left ear.  That result has greater probative value since it used the appropriate test.

Importantly, the VA examination was conducted specifically to test whether the Veteran met the requirements of 38 C.F.R. § 3.385.  Based on the foregoing, the Board gives more weight to the VA examination and finds that there is no diagnosis of current hearing loss in the Veteran's left ear. 

This being the case, service connection must be denied for left ear hearing loss. In the absence of a current disability, service connection cannot be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

Returning to the Veteran's currently diagnosed tinnitus and right ear hearing loss, the Board must next consider whether the Veteran was exposed to acoustic trauma in-service (i.e., in-service incurrence or aggravation of a disease or injury).  

In this case, service treatment records (STRs) are silent as to complaints, treatment, or diagnoses of hearing loss/tinnitus.  No significant threshold shifts from enlistment to separation are documented by the audiometer tests (see also November 2010 VA audiology examination) and the ears were noted as being normal at the time of separation.  

Nevertheless, the Veteran's DD Form 214 reveals that his Military Occupational Specialty (MOS) was that of helicopter mechanic and he has consistently reported acoustic trauma in association these duties.  In addition to the Veteran's own statements concerning noise exposure, he has submitted several "buddy statements" from fellow service members corroborating his statements about helicopter-related noise and in-service ear symptoms.  His reports of acoustic trauma are thus consistent with the facts and circumstances of his service.  Moreover, military noise exposure has already been conceded by the RO. See, e.g., January 2013 Statement of the Case.  Therefore, the Board finds the Veteran was likely exposed to acoustic trauma in-service.

The remaining question for consideration here is whether the Veteran's current right ear hearing loss and tinnitus are related to in-service acoustic trauma.  

As noted above, sensorineural hearing loss and tinnitus are chronic diseases under 38 C.F.R. § 3.309(a) and may be granted service connection based upon the continuity of symptomatology provision of 38 C.F.R. § 3.303(b).  Throughout the course of this appeal, the Veteran has complained of current hearing loss and tinnitus that began in-service and has continued to the present.  The Veteran is competent to report as to onset/continuity of hearing loss/tinnitus symptoms, and the Board has no reason to doubt the credibility of his statements in this regard as they have been consistently reported and are largely supported by the record.  

Further, as noted above, the Veteran has submitted "buddy statements" indicating that he had been complaining of ear problems/ear pain in association with his helicopter duties during service and after flying.  This, too, is competent and credible (i.e., there is nothing in the record which contradicts the content of the "buddy statements") evidence which supports the Veteran's statements concerning in-service onset/continuity.  

For all of the above-stated reasons, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has suffered from right ear sensorineural hearing loss and tinnitus since his separation from active service.  

In so finding, the Board notes that in addition to the Veteran's statements concerning continuity, the Veteran's private Ear, Nose, and Throat (ENT) physician has provided a nexus opinion positively relating the Veteran's sensorineural hearing loss to "noise exposure encountered during his active duty military service."  See January 2014 private opinion.  This opinion is supported by rationale and was rendered after a review of the Veteran's service records; thus, it, too, is considered probative evidence in support of the Veteran's claim (although under a direct theory of service connection).  

The Board also finds that the statements of the Veteran that his hearing loss and tinnitus have continued since his active service, in conjunction with the private nexus opinion, are of more probative value than the negative opinions of the 2010 and 2011 VA examiners. See November 2010 and February 2011 VA Examination Reports.  In this regard, November 2010 and February 2011 VA examiners opined that the etiology of the tinnitus was "unknown," and that hearing loss was not related to in-service acoustic trauma because the Veteran's hearing was normal at separation.  The Board assigns little probative value to the opinions of the 2010/2011 VA examiners as the 2010 opinion was largely speculative, while the 2011 opinion relied almost exclusively on the fact that the Veteran's hearing was normal at the time of separation from service. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim); see also Hensley v. Brown, 5 Vet. App. 155 (1993)."

Lastly, the Board acknowledges that the January 2014 private opinion indicated that the Veteran's tinnitus was secondary to hearing loss.  However, as service connection for a left ear hearing loss is being denied herein, the Board finds that a grant of service connection pursuant to the provisions of 38 C.F.R. § 3.303 is more appropriate in this instance.  

In view of the totality of the evidence, the Board finds that the Veteran has experienced continuous right ear hearing loss and tinnitus since being exposed to acoustic trauma during active duty service.  This determination is based on the Veteran's MOS and his credible account of noise exposure during service; the acceptance of his account of hearing problems/ringing in his ears during and since service; the corroborating buddy statements; his documented current right ear hearing loss and tinnitus; and the determination by the private ENT that his hearing loss was related to acoustic trauma.  The Board finds the evidence to be at least in equipoise and, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus and right ear hearing loss is warranted. 38 U.S.C.A. § 510; 38 C.F.R. § 3.102, 3.303(b).


ORDER


Entitlement to service connection for hearing left ear hearing loss is denied. 

Entitlement to service connection for right ear hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


